UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1936


LESLIE PATTERSON,

                  Plaintiff - Appellant,

          v.

DENISE LAWHORN,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00477-LMB-JFA)


Submitted:   March 29, 2017                   Decided:    April 21, 2017


Before GREGORY,     Chief   Judge,   and   KEENAN   and   WYNN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James J. O’Keeffe, IV, JOHNSON, ROSEN & O’KEEFFE, LLC, Roanoke,
Virginia, for Appellant.   Mark R. Herring, Attorney General of
Virginia, Rhodes B. Ritenour, Deputy Attorney General, Nicholas
F. Simopoulos, Senior Assistant Attorney General, John G. Butler
III,   Assistant  Attorney  General,   Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leslie    Patterson          appeals    the     district     court’s      grant    of

summary     judgment     to    a    former        criminal    investigator       for    the

Virginia Department of Taxation, Denise Lawhorn.                          Lawhorn swore

out   six    felony    complaints        and       seven     misdemeanor       complaints

against Patterson for violating Virginia Code provisions.                               The

felony      complaints     alleged      that        Patterson      underreported        his

income on his 2007 through 2010 tax returns and took credit for

2007 and 2008 employee withholding taxes that he did not pay to

the   Commonwealth        of   Virginia.             The     misdemeanor       complaints

alleged that Patterson, as president of his church, failed to

pay the church’s 2009 and 2010 quarterly withholding taxes.                             The

Commonwealth later entered orders of nolle prosequi for all 13

complaints.           Patterson        then       sued     Lawhorn       for    malicious

prosecution under Virginia law and for a violation of the Fourth

Amendment under 42 U.S.C. § 1983 (2012).                          The district court

granted     summary      judgment      to     Lawhorn        on   both    grounds,      and

Patterson appealed.

      We review a district court’s award of summary judgment de

novo, viewing the facts and inferences reasonably drawn from

those facts in the light most favorable to the nonmovant.                              Core

Commc’ns, Inc. v. Verizon Md. LLC, 744 F.3d 310, 320 (4th Cir.

2014).      Summary judgment is only appropriate when no genuine

dispute of material fact remains and the record shows that the

                                              2
movant is entitled to judgment as a matter of law.                       Fed. R. Civ.

P. 56(a).

     We begin with the malicious prosecution claim.                        Where, as

here, such a claim arises from criminal proceedings, Virginia

law generally disfavors it.              Reilly v. Shepherd, 643 S.E.2d 216,

218 (Va. 2007).           To prove malicious prosecution, a plaintiff

must show that the prosecutor:                  (1) lacked probable cause, (2)

possessed malice, (3) caused the case to be brought against the

plaintiff or cooperated in that effort, and (4) terminated the

prosecution in a manner favorable to the plaintiff.                      Id.

     We     conclude        that   the    district      court   properly        granted

summary judgment to Lawhorn on this claim because Patterson has

failed     to    show   Lawhorn    lacked       probable   cause   for    either     the

felony or misdemeanor complaints.                   In this context, probable

cause means that the prosecutor had “knowledge of such a state

of facts and circumstances as excite the belief in a reasonable

mind, acting on such facts and circumstances, that the plaintiff

[wa]s guilty of the crime of which he [wa]s suspected.”                         See id.

at   219        (internal     quotation         marks   omitted).          Based      on

conversations with church personnel and a review of Patterson’s

accounts, Lawhorn had probable cause for all the complaints.

Contrary to Patterson’s argument on appeal, Lawhorn did not need

to   consider       Patterson’s      innocent       explanations     for       his   tax

discrepancies because any such self-serving statements could be

                                            3
disbelieved       when    compared          to    contrary          documentary           evidence.

Because Patterson has not met his burden to show that Lawhorn

lacked    probable       cause,       his    malicious          prosecution          claim        must

fail.

      For the same reason, Patterson’s § 1983 claim also fails.

Section    1983     requires      a    plaintiff          to    prove      a    person,         acting

under     color     of    state       law,        deprived          the    plaintiff            of    a

constitutional right.            42 U.S.C. § 1983.                  Patterson alleges that

Lawhorn deprived him of his rights under the Fourth Amendment,

which requires warrants to be based on probable cause and for

seizures    to     be    reasonable.               U.S.    Const.,         amend.         IV.        As

described    above,       the    record          shows    that       Lawhorn        had    probable

cause,    meaning       that    she    had       “enough       evidence        to    warrant         the

belief of a reasonable [prosecutor] that an offense has been or

is being committed.”              Brown v. Gilmore, 278 F.3d 362, 367-68

(2002).     Because the record supports a finding of probable cause

regardless of any deficiencies in the information set forth in

the     warrants,       the    district          court     properly            granted      summary

judgment to Lawhorn on the § 1983 claim.

      Accordingly, we affirm the district court’s judgment.                                          We

dispense     with       oral    argument          because           the    facts      and       legal

contentions       are    adequately         presented          in    the   materials            before

this court and argument would not aid the decisional process.

                                                                                           AFFIRMED

                                                  4